Exhibit 10.3

GETTY PROPERTIES CORP.

125 Jericho Turnpike, Suite 103

Jericho, NY 11753

October 3, 2012

The Getty Petroleum Liquidating Trust

Alfred T. Giuliano, as Liquidating Trustee

c/o Giuliano, Miller & Company LLC

Berlin Business Park

140 Bradford Drive

West Berlin, NJ 08091

Dear Mr. Giuliano:

On August 24, 2012, the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”) entered an order confirming the First
Amended Plan of Liquidation for Getty Petroleum Marketing Inc. and its
Subsidiary Debtors Proposed by Official Committee of Unsecured Creditors (as
amended, modified, and supplemented, the “Plan”). The Plan became effective on
September 24, 2012.

Subject to the terms and conditions of this letter agreement (the “Letter
Agreement”), and assuming the Bankruptcy Court enters an order approving this
Letter Agreement (the “Approval Order”), we (or an affiliate designated by us,
hereinafter referred to as “we” or “us”) hereby agree to provide to you, in
exchange for the consideration set forth in this Letter Agreement, cash in an
amount not to exceed $6,725,000.00 (the “Maximum Advance Amount”) to be used by
you, in accordance with the terms hereof, to fund certain expenses solely in
connection with (a) the administration of the Getty Petroleum Liquidating Trust
(the “Trust”) and the wind down of the estates of Getty Petroleum Marketing
Inc., Gasway Inc., Getty Terminals Inc. and PT Petro Corp. (the “Getty Estates”)
and (b) prosecution of (i) litigation against LUKOIL Americas Corp. and/or
LUKOIL North America LLC (collectively “Lukoil”) currently pending in the
Bankruptcy Court under case numbers 11-ap-02941 and 11-ap-02942 (collectively,
the “Existing Lukoil Litigation”) and (ii) any additional lawsuits or claims
that you may bring against either (A) Lukoil and/or (B) any officers, directors,
employees, agents and affiliates of Lukoil and/or Getty Petroleum Marketing Inc.
arising from substantially the same facts, transactions or occurrences as the
Existing Lukoil Litigation (together with the Existing Lukoil Litigation, (the
“Lukoil Litigation”). Except as otherwise defined herein, capitalized terms
shall have the meanings ascribed to them in the Plan.



--------------------------------------------------------------------------------

Advances

On and after the date of this Letter Agreement, you may request from us one or
more payments in immediately available funds (each such payment, an “Advance”)
by delivery of a notice substantially in the form of Exhibit A hereto (such
notice, a “Draw Notice”). Such Draw Notice shall state, among other things,
whether the proceeds of the requested Advance are to be used to pay (i) the
reasonable fees, costs and expenses incurred by you in engaging customary expert
witnesses in connection with the Lukoil Litigation (any such advance, an “Expert
Witness Advance”), (ii) the reasonable fees, costs and expenses incurred by you
in connection with the administration of the Trust and the wind-down of the
Getty Estates, in each case in accordance with the terms of the Plan and the
Liquidating Trust Agreement (including, without limitation, reasonable severance
and payroll expenses and reasonable out-of-pocket costs and expenses incurred by
Giuliano, Miller & Company LLC, but excluding (A) any and all fees, costs and
expenses that may be paid with the proceeds of the Expert Witness Advances and
the Counsel Advances and (B) any and all fees, costs and expenses of counsel) (a
“Wind-Down Advance”) or (iii) the reasonable fees, costs and expenses of counsel
incurred by you in connection with the prosecution of the Lukoil Litigation (any
such advance, a “Counsel Advance”). Within five (5) business days after our
receipt of a Draw Notice, we shall make an Advance to you in the amount
requested; provided, however, that we shall have no obligation to make any
requested Advance if: (1) the amount of such requested Advance shall exceed the
excess of (A) the Maximum Advance Amount over (B) the amount of all other
Advances made pursuant to this Letter Agreement (such excess, the “Maximum
Available Amount”) (in which case our obligation to advance shall be limited to
the Maximum Available Amount); (2) if such requested Advance is an Expert
Witness Advance, the amount of such requested Advance shall exceed the excess of
(A) the lesser of (x) $725,000.00 and (y) the reasonable, documented and
invoiced fees, costs and expenses incurred by you in engaging customary expert
witnesses in connection with the Lukoil Litigation having accrued as of the date
on which the applicable Draw Notice was delivered and without consideration of
whether such fees, costs and expenses have been paid over (B) the amount of all
other Expert Witness Advances made pursuant to this Letter Agreement (such
excess, the “Expert Witness Available Amount”) (in which case our obligation to
advance shall be limited to the Expert Witness Available Amount); (3) if such
requested Advance is a Wind-Down Advance, the amount of such requested Advance
shall exceed the excess of (A) the least of (x) $800,000.00, (y) the reasonable
fees, costs and expenses incurred by you in connection with the administration
of the Trust and wind-down of the Getty Estates, in each case in accordance with
the terms of the Plan and the Liquidating Trust Agreement (including, without
limitation, reasonable payroll expenses and reasonable out-of-pocket costs and
expenses incurred by Giuliano, Miller & Company LLC, but excluding (A) any and
all fees, costs and expenses that may be paid with the proceeds of the Expert
Witness Advances and the Counsel Advances and (B) any and all fees, costs and
expenses of counsel) having accrued as of the date on which the applicable Draw
Notice was delivered and without consideration of whether such fees, costs and
expenses have been paid and (z) the amount of such fees, costs and expenses set
forth on a budget, acceptable to each of you and us in such party’s sole
discretion (such budget, the “Budget”), through the date on which the applicable
Draw Notice was delivered (it being understood that, in the absence of a
mutually agreed Budget, this amount shall be $0) over (B) the amount of all
other Wind-Down Advances made pursuant to this Letter Agreement (such excess,
the “Wind-Down Available Amount”) (in which case our obligation to advance shall
be limited to the Win-Down Available Amount); (4) if such requested Advance is a
Counsel Advance, the amount of such requested Advance shall exceed the excess of
(A) the lesser of (x) $5,200,000.00 (the

 

- 2 -



--------------------------------------------------------------------------------

“Counsel Maximum Amount”) and (y) the reasonable, documented and invoiced fees,
costs and expenses of counsel incurred by you in connection with the Lukoil
Litigation having accrued as of the date on which the applicable Draw Notice was
delivered and without consideration of whether such fees, costs and expenses
have been paid over (B) the amount of all other Counsel Advances made pursuant
to this Letter Agreement (such excess, the “Counsel Available Amount”) (in which
case our obligation to advance shall be limited to the Counsel Available
Amount”); (5) the amount of such requested Advance is less than $20,000.00;
(6) the applicable Draw Notice is delivered to us on or after the date that is
the earlier of (x) twenty (20) days prior to the Maturity Date (as defined
below) or (y) on or after the Initial Payment Date (as defined below); or
(7) you have breached any of your obligations under this Letter Agreement and
such breach is continuing.

Expert Witness Advances & Wind-Down Advances

You may use the proceeds of the Expert Witness Advances solely to pay the
reasonable fees, costs and expenses incurred by you in engaging customary expert
witnesses in connection with the Lukoil Litigation. You may use the proceeds of
the Wind-Down Advances solely to pay the reasonable fees, costs and expenses
incurred by you in connection with the administration of the Trust and the
wind-down of the Getty Estates, in each case in accordance with the terms of the
Plan and the Liquidating Trust Agreement (including, without limitation,
reasonable payroll expenses and reasonable out-of-pocket costs and expenses
incurred by Giuliano, Miller & Company LLC, but excluding (A) any and all fees,
costs and expenses that may be paid with the proceeds of the Expert Witness
Advances and the Counsel Advances and (B) any and all fees, costs and expenses
of counsel) in accordance with the Budget; provided, however, that (i) no more
than $300,000.00 of the proceeds of the Wind-Down Advances may be used to pay
any fees of Alfred T. Giuliano, as Liquidating Trustee, or Giuliano, Miller &
Company LLC (collectively, the “Trustee Fees”) and (ii) no proceeds of the
Wind-Down Advances may be used to pay Trustee Fees in excess of the amount of
Trustee Fees that have accrued on an hourly basis.

The Expert Witness Advances and the Wind-Down Advances shall bear interest at an
annual rate equal to fifteen percent (15%) (the “Interest Rate”). On the first
day of each calendar month, all accrued interest shall be capitalized and added
to the outstanding principal amount of the Expert Witness Advances or the
Wind-Down Advances, as applicable. All accrued and capitalized interest shall,
after being so capitalized, be treated as part of the principal amount of such
Advance and bear interest at the Interest Rate. After the occurrence and during
the continuance of any breach by you of your obligations under this Letter
Agreement, we may send you a notice of such breach (a “Default Notice”). If such
breach is not cured by the date that is ten (10) days after the date on which
such Default Notice was delivered (the “Increment Date”), all Expert Witness
Advances and Wind-Down Advances shall bear interest at an annual rate equal to
the Interest Rate plus four percent (4%) (additional interest resulting from
such increased interest rate, “Default Interest”) from the Increment Date until
such breach is cured.

The entire unpaid principal amount (including capitalized interest) of the
Expert Witness Advances and the Wind-Down Advances, together with all accrued
and unpaid interest payable thereon, shall be due and payable on the date (the
“Initial Payment Date”) that is the earliest of the following: (i) the date
which is two (2) years from the date of this Letter Agreement (the “Maturity
Date”), subject to permitted and mandatory prepayment; provided that, upon your

 

- 3 -



--------------------------------------------------------------------------------

written request (such request to be delivered prior to the Maturity Date and on
or after the date that is twenty (20) days prior to the Maturity Date) and our
prior written consent thereto (such consent not to be unreasonably withheld or
delayed), the Maturity Date shall be extended to the date which is three
(3) years from the date of this Letter Agreement; (ii) the date that is five
(5) business days after the first date on which you receive any proceeds of the
Lukoil Litigation and (iii) the date of any acceleration by reason of your
breach of this Letter Agreement, as hereinafter provided. All payments and
prepayments on the Expert Witness Advances and the Wind-Down Advances shall be
applied first to accrued, unpaid and uncapitalized interest and then to
principal (including capitalized interest).

You may repay the Expert Witness Advances and the Wind-Down Advances, in whole
or in part, at any time in increments of not less than $50,000.00 on not less
than five (5) business days’ written notice to us. No amount of Expert Witness
Advances or Wind-Down Advances that has been repaid may be reborrowed.

Counsel Advances

You may use the proceeds of the Counsel Advances solely to pay the reasonable
fees, costs and expenses of counsel incurred by you in connection with the
Lukoil Litigation.

In consideration for the making of the Counsel Advances, we shall be entitled to
receive from you the greater of (1) twenty-four percent (24%) of the gross
proceeds obtained in connection with the Lukoil Litigation (including, for the
avoidance of doubt, any damage or other awards or recoveries paid by or on
behalf of any defendants in the Lukoil Litigation and any proceeds arising from
any settlement of the Lukoil Litigation (including, in each case and for the
avoidance of doubt, any amounts paid by any providers of insurance to or on
behalf of any defendants in the Lukoil Litigation)) and (2) the aggregate amount
of the Counsel Advances plus interest, calculated as if such Counsel Advances
were Expert Witness Advances (including, for the avoidance of doubt, Default
Interest, if applicable) (the greater of the amounts described in clauses
(1) and (2), the “Payment Amount”).

Such Payment Amount shall be due and payable by you to us in immediately
available funds on the Initial Payment Date. If, on any date on or after the
date on which you first received proceeds in connection with the Lukoil
Litigation, you receive any additional proceeds in connection with the Lukoil
Litigation, you shall pay to us in immediately available funds on the date which
is five (5) business days after the date of such receipt of additional proceeds
(each such date, a “Subsequent Payment Date”) an amount equal to the difference
between (A) the Payment Amount calculated as of such Subsequent Payment Date and
without giving effect to any repayment of the Counsel Advances on the Initial
Payment Date or any previous Subsequent Payment Date and (B) the aggregate
amount of payments made by you to us in respect of the Counsel Advances prior to
such Subsequent Payment Date. You may not prepay the Counsel Advances.

Security & Limited Recourse

To induce us to make the Advances, and subject to Bankruptcy Court approval, you
hereby grant to us, as security for the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of all of your
obligations under this Letter Agreement, a continuing

 

- 4 -



--------------------------------------------------------------------------------

first priority lien and security interest in and to all of the Collateral (as
defined below). For purposes of this Letter Agreement, all of the following
property now owned or at any time hereafter acquired by you, or in which you now
have or at any time in the future may acquire any right, title or interest,
wherever located, is collectively referred to as the “Collateral”: (a) all of
your right, title and interest in and to (but not any of your obligations,
liabilities or indemnifications under) the Lukoil Litigation and any and all
claims at issue therein; and (b) any recoveries or proceeds with respect to any
of the foregoing.

Upon execution of this Letter Agreement and your obtaining rights in the
Collateral, this Letter Agreement and the Approval Order (as defined below)
shall create – without further need of any Uniform Commercial Code filings – a
valid and continuing security interest (as defined in the applicable Uniform
Commercial Code) in and lien upon the Collateral in favor of us, on the terms
set forth in this Letter Agreement and the Approval Order. Notwithstanding
anything to the contrary herein or any failure on the part of any party hereto
to take any action, the liens and security interests granted herein shall be
deemed valid, enforceable and perfected by entry of the Approval Order. No
financing statement, notice of lien, mortgage, deed of trust or similar
instrument in any jurisdiction or filing office need be filed or any other
action taken in order to validate and perfect the liens and security interests
granted by or pursuant to this Letter Agreement or the Approval Order.
Notwithstanding the above, you authorize us, our counsel and our other
representatives, at any time and from time to time, to file or record financing
statements, amendments to financing statements, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as we reasonably determine appropriate to perfect the security interests
granted under this Letter Agreement, and such financing statements and
amendments may describe the Collateral covered thereby. You hereby also
authorize us, our counsel and our other representatives, at any time and from
time to time, to file continuation statements with respect to previously filed
financing statements. A photographic or other reproduction of this Letter
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

You shall maintain the security interest created by this Letter Agreement as a
perfected security interest having at least the priority described above and
shall defend such security interest and such priority against the claims and
demands of all persons.

During the continuance of any breach of your obligations hereunder, we may
exercise, in addition to all other rights and remedies granted to us in this
Letter Agreement, all rights and remedies of a secured party under the
applicable Uniform Commercial Code or any other applicable law. Without limiting
the generality of the foregoing, we, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon you or any other person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon any Collateral, and may forthwith sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver any Collateral (or
contract to do any of the foregoing), in public or private sale or sales, at any
exchange or broker’s board or any of our offices or elsewhere upon such terms
and conditions as we may deem advisable and at such prices as we may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. We shall have the right upon any such public sale or sales, and, to the
extent permitted by the Uniform Commercial Code and other applicable law,

 

- 5 -



--------------------------------------------------------------------------------

upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption held by you, which
right or equity is hereby waived and released. You further agree, at our
request, to assemble the Collateral and make it available to us at places that
we shall reasonably select, whether at your premises or elsewhere. We shall
apply the net proceeds of any action taken by us, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or our rights hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of your obligations hereunder,
in such order as this Letter Agreement shall prescribe, and only after such
application and after the payment by us of any other amount required by any
provision of law, shall we be required to account for the surplus, if any, to
you. To the extent permitted by applicable law, you waive all claims, damages
and demands you may acquire against us arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

If you fail to perform or comply with any of your agreements contained herein,
we, at our option, but without any obligation so to do, may perform or comply,
or otherwise cause performance or compliance, with such agreement. Our expenses
incurred in connection with actions undertaken as provided in this paragraph and
the immediately preceding paragraph, together with interest thereon at a rate
per annum equal to the rate per annum at which interest would then be payable on
past due Expert Witness Advances under this Letter Agreement, from the date of
payment by us to the date reimbursed by you, shall be payable by you to us on
demand. You hereby ratify all that said attorneys shall lawfully do or cause to
be done by virtue hereof. All powers, authorizations and agencies contained in
this Letter Agreement are coupled with an interest and are irrevocable until
this Letter Agreement is terminated and the security interests created hereby
are released.

Notwithstanding anything to the contrary in this Letter Agreement, in the event
of foreclosure upon the Collateral, we shall not be entitled to retain any
portion of the Collateral or the proceeds thereof in excess of your obligations
to us under this Letter Agreement.

Except as specifically provided in this Letter Agreement, any judgment in any
action or proceeding in respect of your obligations under this Letter Agreement
(other than the Supplemental Obligations (as defined below)) shall be
enforceable against you only to the extent of your interest in the Collateral
and, if the proceeds of any sale or other disposition of the Collateral by us
are insufficient to pay all of your obligations under this Letter Agreement
(other than the Supplemental Obligations) in full, we agree that we shall not
sue for, seek or demand any deficiency judgment against you in any such action
or proceeding.

The provisions of the immediately preceding paragraph shall not: (a) constitute
a waiver, release or impairment of any obligation arising under, evidenced by or
secured pursuant to this Letter Agreement; (b) impair our right to name you as a
party defendant in any action or proceeding for foreclosure and sale under this
Letter Agreement; (c) impair the enforcement of this Letter Agreement;
(d) constitute a prohibition against our seeking a deficiency judgment against
you in order to fully realize the security granted by this Letter Agreement or
our commencing any other appropriate action or proceeding in order to exercise
our remedies against the Collateral;

 

- 6 -



--------------------------------------------------------------------------------

or (e) constitute a waiver of our right to enforce your liability and
obligations under the terms of the Letter Agreement, by money judgment or
otherwise, to the extent of any actual out-of-pocket loss, damage, cost,
expense, liability, claim or other obligation incurred by us (including, without
limitation, fees, costs and expenses of counsel) arising out of or in connection
with any of the following: (i) fraud or intentional misrepresentation by you in
connection with this Letter Agreement; (ii) misappropriation or conversion by
you of all or any portion of the Collateral or the proceeds of any Advances;
(iii) your undertaking of any Required Consent Action without our prior written
approval or Bankruptcy Court approval; (iv) any intentional waste by you of the
Collateral; (v) your impeding our exercise of remedies other than through the
assertion of a valid defense; or (vi) the Supplemental Obligations.

Operations

You shall not undertake any of the following without our prior written approval:
(i) withdraw, dismiss, settle or compromise all or any portion of the Lukoil
Litigation; (ii) sell, lease, transfer, loan, invest or otherwise dispose of all
or any portion of the Collateral; or (iii) grant any liens, charges, pledges or
encumbrances on all or any portion of the Collateral (collectively, the
“Required Consent Actions”).

Notwithstanding anything herein to the contrary, you shall not be required to
obtain our approval under the immediately preceding paragraph, if, after
reasonable notice and an opportunity for a hearing, you receive Bankruptcy Court
approval to take such action.

Supplemental Obligations

All of your obligations listed under the heading “Supplemental Obligations”
shall be referred to in this Letter Agreement as the “Supplemental Obligations”.

Each of the parties hereto agrees that we shall dispose of any remaining
Gasoline Inventory (as defined in the Stipulation and Order) currently in our
possession in accordance with a plan of disposition reasonably acceptable to you
and us. We agree that we shall promptly turn over all proceeds of such
disposition to you for distribution in accordance with the terms of the Plan
(net of any and all costs (including, without limitation, any and all costs of
compliance with any law, any governmental rule or regulation or any order,
judgment or decree of any court or other agency of government) incurred arising
out of, related to or in connection with such disposition). Upon the execution
of this Letter Agreement, you shall be deemed to have forever waived, released,
acquitted and discharged us and all of our current, former or future officers,
directors, employees, stockholders, agents, servants, assigns, successors,
predecessors, representatives, members, financial advisors, industry
experts/advisors, attorneys, trustees, partners, subsidiaries, parent entities
and affiliates from any and all claims, demands, debts, objections to claims,
obligations, damages, losses or liabilities whatsoever of any nature, type or
description, whether known or unknown, suspected or unsuspected, concealed or
hidden, direct or indirect, patent or latent, or fixed or contingent, arising
out of or relating to any cause, matter or thing from the beginning of time
pertaining in any way to the Gasoline Inventory; provided, however, that such
release shall not affect your ability to assert the rights set forth in this
paragraph.

 

- 7 -



--------------------------------------------------------------------------------

To the extent provided for in the Stipulation and Order, 1 you agree to turn
over to us, promptly upon your receipt thereof, all insurance proceeds relating
to the property described on Schedule II hereto and all fixtures, facilities,
other improvements or other property of any kind located thereon. You further
agree that you shall use best efforts to cause Cambridge Petroleum Holdings Inc.
(or any other party entitled to deliver instructions to any applicable insurance
carrier) to deliver instructions directing delivery of such proceeds to us to
all applicable insurance providers and to provide evidence of such instructions
to us.

In accordance with the terms of the Stipulation and Order, you further agree to
assign to us any right, title and interest in any and all insurance policies
affecting the Premises (as that term is defined in the Stipulation and Order)
pertaining to any environmental liability of any kind. To the extent that, as a
result of claims that we may assert against such policies, the limits of such
policies are exhausted prior to the reimbursement in full of other claimants
(including you) against such policies, we shall pay to you an amount such that,
after distribution of such amount to such other claimants, all claimants
(including us and you) against each such policy will receive equal reimbursement
on a pro rata basis for all bona fide claims against such policy; provided that
we shall not setoff any amounts due to you pursuant to this paragraph against
any amounts owed by you to us (other than amounts owed in respect of the Getty
Realty Superpriority Claim).

You further agree promptly (i) to sell to us, pursuant to an agreement to be
agreed upon by each of you and us, the properties listed on Schedule III hereto
for a purchase price of $185,000.00 and (ii) to seek Bankruptcy Court approval
of such sale; provided, however, that we may choose not to purchase any or all
of such properties in our sole discretion; provided further that, upon
exercising our right not to purchase any or all of such properties, the purchase
price shall be reduced by the portion of the purchase price attributable to such
properties. For the avoidance of doubt, you may choose to accept a higher and
better offer prior to the approval of such sale by the Bankruptcy Court, and for
the further avoidance of doubt, the sale will only take place after a hearing
held (and, to the extent any other party submits a higher and better offer,
auction process conducted) in accordance with section 363 of the Bankruptcy
Code.

Miscellaneous

For the avoidance of doubt, no counsel that you may have retained shall be
obligated to do any work of any kind with respect to any aspect of the Lukoil
Litigation other than the Existing Lukoil Litigation in the absence of an
increase in the Counsel Maximum Amount in an amount acceptable to each party to
this Letter Agreement in their sole discretion.

For the avoidance of doubt, nothing in this Letter Agreement shall be construed
to modify, abridge or enhance, in any way, the terms and conditions of the
Stipulation and Order.

 

 

1 

The Stipulation and Order Deferring Rents Owing to Getty Properties,
Establishing Procedures for the Administration of the Chapter 11 Cases,
Extending the Time for the Debtors to Assume or Reject the Master Lease and
Other Matters, Docket. No. 348, In re Getty Petroleum Marketing Inc., et al.,
Case No. 11-15606 (Bankr. S.D.N.Y. Apr. 2, 2012).

 

- 8 -



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any breach by you of your
obligations hereunder, without further order of, application to, or action by,
the Bankruptcy Court, we may by written notice to you declare that all or any
portion of the Advances (including any capitalized interest), all interest
thereon and all other amounts payable under this Letter Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, subject to the right
of the Trustee to seek redress before the Bankruptcy Court if the Trustee
reasonably disputes the allegation of such breach hereunder.

It is a condition to the effectiveness of this Letter Agreement that the
Bankruptcy Court shall enter an order approving each party’s entry into this
Letter Agreement, which order shall be acceptable to both of us in our sole and
absolute discretion (the “Approval Order”). In the event that the Bankruptcy
Court does not enter the Approval Order, this Letter Agreement shall be of no
force or effect.

You agree to adhere to the terms of the Liquidating Trust Agreement. Any
material breach by you of the Liquidating Trust Agreement shall constitute a
breach of this Letter Agreement.

You agree to provide to us, promptly upon receipt thereof, any and all invoices
and other communications, whether to or from you, relating to fees, costs and
expenses incurred by you in engaging customary expert witnesses in connection
with the Lukoil Litigation and/or fees, costs and expenses of counsel incurred
by you in connection with the Lukoil Litigation. You also agree to provide to us
promptly upon receipt thereof any settlement offers pertaining to the Lukoil
Litigation (whether written, oral or otherwise), as well as any other
communications relating thereto, whether to or from you (including, without
limitation, any responses by you to any such settlement offers).

Each party hereto represents and warrants that the execution, delivery and
performance of this Letter Agreement by it is within its powers, has been duly
authorized by all necessary action and will not constitute or result in a breach
or default under or conflict with any material order, ruling or regulation of
any court or other tribunal or of any governmental commission or agency, or any
material agreement or other material undertaking, to which it is a party or by
which it is bound. Each party hereto represents and warrants that its signature
on this Letter Agreement is genuine, and it has the legal competence and
capacity to execute the same, and, assuming the due authorization, execution and
delivery of this Letter Agreement by the other party hereto, this Letter
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

At any time and from time to time on and after the date hereof, at the
reasonable request of either party hereto, the other party hereto will execute
and deliver all such other and further agreements, documents and instruments and
take or cause to be taken all such other and further actions as the requesting
party hereto may reasonably deem necessary or desirable to effectuate the intent
and purposes, and carry out the terms, of this Letter Agreement.

You agree to indemnify us, our parent and subsidiary companies and our and their
respective officers, directors, employees, agents and affiliates (each such
person being referred to

 

- 9 -



--------------------------------------------------------------------------------

as a “Participant Indemnitee”) against, and to hold each Participant Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including, without limitation, reasonable counsel fees, disbursements
and expenses) incurred by or asserted against any Participant Indemnitee arising
out of or resulting from the breach of any of your representations, warranties,
covenants and agreements set forth in this Letter Agreement; provided, however,
that such indemnity shall not, as to any Participant Indemnitee, be available to
the extent such losses, claims, damages, liabilities and related expenses have
resulted from the gross negligence or willful misconduct of such Participant
Indemnitee. This indemnity shall remain operative and in full force and effect
regardless of the expiration or termination of this Letter Agreement, the
consummation of the transactions contemplated hereby, or the invalidity or
unenforceability of any provision of this Letter Agreement. All amounts due
under this paragraph shall be due and payable upon written demand therefor.

You agree to pay, or reimburse us for, all of our reasonable, actual and
documented out-of-pocket costs and expenses of every type and nature (including
the reasonable, actual and documented fees, expenses and disbursements of
counsel) incurred by us in connection with any of the following: (i) the
preparation, negotiation, execution or interpretation of this Letter Agreement
or the making of any Advances hereunder, (ii) the creation, perfection or
protection of any lien granted hereunder (including any reasonable fees,
disbursements and expenses for local counsel in various jurisdictions),
(iii) the ongoing administration of this Letter Agreement and the Advances,
including consultation with attorneys in connection therewith and with respect
to our rights and responsibilities hereunder, (iv) the protection, collection or
enforcement of your obligations or the enforcement of any of our rights under
this Letter Agreement, (v) the commencement, defense or intervention in any
court proceeding relating in any way to this Letter Agreement, including,
without limitation, monitoring of and participation in the Lukoil Litigation,
(vi) the response to, and preparation for, any subpoena or request for document
production with which we are served or deposition or other proceeding in which
we are called to testify, in each case, relating in any way to this Letter
Agreement and (vii) any amendment, consent, waiver, assignment, restatement, or
supplement to this Letter Agreement or the preparation, negotiation and
execution of the same. All amounts due under this paragraph shall be payable
upon the Initial Payment Date; provided that if we incur additional costs and
expenses after the Initial Payment Date, your obligations under this paragraph
with respect to such cost and expenses shall be due and payable upon written
demand therefor. Notwithstanding anything to the contrary in this paragraph,
such amounts shall bear interest (including, for the avoidance of doubt, Default
Interest, if applicable) at the rate specified for Expert Witness Advances,
accruing from the date of written demand therefor. Notwithstanding anything to
the contrary in this paragraph, your obligations pursuant to this paragraph
(excluding any interest) shall not exceed the lesser of (i) $1,300,000.00 and
(ii) twenty-five percent (25%) of the fees, costs and expenses of counsel
incurred by you in connection with the prosecution of the Lukoil Litigation.

 

- 10 -



--------------------------------------------------------------------------------

All communications between the parties in respect of, or notices, requests,
directions, consents or other information sent under, this Letter Agreement
shall be in writing, hand delivered or sent by overnight courier, electronic
transmission or telecopier, addressed to the relevant party at its address,
electronic mail or facsimile number specified below or at such other address,
electronic mail or facsimile number as such party may subsequently request in
writing:

 

The Getty Petroleum    Liquidating Trust:    Alfred T. Giuliano, as Liquidating
Trustee    c/o Giuliano, Miller & Company LLC    Berlin Business Park    140
Bradford Drive    West Berlin, NJ 08091    Telephone: 856-767-3000    Email:
atgiuliano@giulianomiller.com    with a copy to:    Wilmer Cutler Pickering Hale
and Dorr LLP    7 World Trade Center    250 Greenwich Street    New York, New
York 10007    Attention: Andrew Goldman    Telephone: (212) 230-8800    Email:
Andrew.Goldman@wilmerhale.com Getty Properties Corp.:    125 Jericho Turnpike,
Suite 103    Jericho, New York 11753    Attention: David B. Driscoll   
Telephone: (516) 478-5478    Email: ddriscoll@gettyrealty.com    with a copy to:
   Wachtell, Lipton, Rosen & Katz    51 West 52nd Street    New York, New York
10019    Attention: Scott K. Charles    Telephone: (212) 403-1000    Email:
skcharles@wlrk.com

All such communications and notices shall be effective upon receipt.

All payments made by you to us under this Letter Agreement, shall be made in the
lawful currency of the United States by wire transfer of immediately available
funds in accordance with the wire instructions specified on Schedule IV hereto.

This Letter Agreement and the other amendments, restatements and agreements
contemplated hereby, supersedes all other prior agreements and understandings,
both written and oral, among the parties and their affiliates with respect to
the subject matter hereof.

Alfred T. Giuliano is the Liquidating Trustee of the Getty Petroleum Liquidating
Trust, of which Getty Properties Corp. is a beneficiary. Otherwise, neither
party hereto is a trustee or agent for the other, nor does either have any
fiduciary obligations to the other. This Letter Agreement shall not be construed
to create a partnership or joint venture between the parties hereto.

 

- 11 -



--------------------------------------------------------------------------------

This Letter Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument. A facsimile or pdf copy of a signature of a party hereto shall have
the same effect and validity as an original signature.

This Letter Agreement may be amended only by means of a writing signed by each
party hereto.

All representations, warranties, covenants, indemnities and other provisions
made by the parties shall be considered to have been relied upon by the parties,
shall (as to representations and warranties) be true and correct as of the date
hereof, and shall survive the execution, delivery and performance of this Letter
Agreement.

Whenever in this Letter Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party and all covenants and agreements by and on behalf of such party that
are contained in this Letter Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns. Neither party hereto may
assign or delegate any rights, interests, duties or obligations hereunder
without the express prior written consent of the other party hereto (which such
consent shall be in the sole and absolute discretion of such other party hereto)
and any attempted assignment or delegation without such consent shall be null
and void; provided, however, that we may assign any or all of our rights,
interests, duties or obligations hereunder to any of our affiliates or
successors in interest without your consent.

Each party hereto represents and warrants that (i) it is a sophisticated party,
with such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of consummating the transactions
contemplated hereby and (ii) it has been solely responsible for the analysis of
the merits and risks of entering into this Letter Agreement and of the fairness
and desirability of the terms of this Letter Agreement and, except as expressly
set forth herein, has not relied on any information provided by the other party
or any affiliate or agent of the other party (or the fact that no such
information has been provided) in deciding whether or on what terms and
conditions to consummate the transactions contemplated hereby.

THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE BANKRUPTCY COURT AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
RELATING TO THIS LETTER AGREEMENT SHALL BE LITIGATED IN THE BANKRUPTCY COURT,
HEREBY WAIVING ANY DEFENSE OF IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
MAINTENANCE OF ANY PROCEEDING THEREIN, AND THAT THE BANKRUPTCY COURT HAS
AUTHORITY TO ENTER FINAL ORDERS WITH RESPECT THERETO. EACH OF THE PARTIES

 

- 12 -



--------------------------------------------------------------------------------

HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, AND FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL.
Each party hereto consents to service of process by certified mail at its
address set forth below. Each of the parties has jointly participated in the
negotiation and drafting of this Letter Agreement. In the event an ambiguity or
a question of intent or interpretation arises, this Letter Agreement will be
construed as if drafted jointly by each of the parties and no presumptions or
burdens of proof will arise favoring any party by virtue of the authorship of
any of the provisions hereof.

Notwithstanding anything to the contrary contained in this Letter Agreement, the
interest paid or agreed to be paid under this Letter Agreement shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If we shall receive interest (including any charges, fees,
payments or other consideration which, under applicable law, are properly
characterized as interest) in an amount that exceeds the Maximum Rate, the
excess interest shall automatically be deemed to be and shall be applied to the
principal of the Advances or, if it exceeds such unpaid principal, refunded to
you. In determining whether the interest contracted for, charged, or received by
us exceeds the Maximum Rate, we may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of this
Letter Agreement. For purposes of determining compliance with applicable law,
all Advances shall be considered to be a single, integrated transaction and it
shall be understood that (A) we would not have agreed to provide any Expert
Witness Advances absent agreement to provide Counsel Advances on the terms set
forth herein and (B) we would not have agreed to provide any Counsel Advances
absent agreement to provide Expert Witness Advances on the terms set forth
herein.

Except as expressly set forth herein, nothing in this Letter Agreement shall
affect in any way any of your obligations to us and/or any of our affiliates set
forth in the Plan or any other agreement in effect on the date hereof.

For the avoidance of doubt, Alfred T. Giuliano is executing this Letter
Agreement solely in his capacity as Liquidating Trustee of the Trust and not in
his individual capacity. In respect of your obligations hereunder, we shall have
recourse only to the assets of the Trust (and not to assets held by Alfred T.
Giuliano or Giuliano, Miller & Company LLC in their respective individual
capacities).

[Signatures Appear On Following Page]

 

- 13 -



--------------------------------------------------------------------------------

Sincerely,

GETTY PROPERTIES CORP.

By:

 

/s/ David B. Driscoll

Name:

 

David B. Driscoll

Title:

 

President and Chief

Executive Officer

 

AGREED AND ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE: THE GETTY PETROLEUM
LIQUIDATING TRUST By:  

/s/ Alfred T. Giuliano

  Name: Alfred T. Giuliano   Title: Liquidating Trustee



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DRAW NOTICE

Getty Properties Corp.,

[Date]

Ladies and Gentlemen:

Reference is made to that certain Letter Agreement, dated as of October 3, 2012
(as amended, supplemented or otherwise modified from time to time, the “Letter
Agreement”), among GETTY PROPERTIES CORP. (“Lender”) and THE GETTY PETROLEUM
LIQUIDATING TRUST (“Borrower”). Terms defined in the Letter Agreement are used
herein with the same meanings. This notice constitutes a Draw Notice. Borrower
hereby requests an Advance under the Letter Agreement, and in that connection
the Borrower specifies the following information with respect to such Advance
requested hereby:

(A) Type of Advance: [Expert Witness] / [Wind-Down] / [Counsel]

(B) Amount of Advance:

(C) Date of Advance (which shall be a business day):

(D) Location and number of Borrower’s account to which proceeds of Borrowing are
to be disbursed:             

The Borrower hereby represents and warrants that the conditions to the making of
such Advance specified in the Letter Agreement are satisfied.

 

THE GETTY PETROLEUM LIQUIDATING TRUST By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE II

Proceed Assignment Properties

1. 49 Riverside Avenue, Rensselaer, NY 12144 and dock facilities attached to
such property



--------------------------------------------------------------------------------

SCHEDULE III

Properties to Be Sold, Subject to Higher and Better Offers

1. The following three (3) pieces or parcels of land (any or all of which may in
turn consist of one or more individual parcels or lots) (collectively, the “Real
Property”):

 

  •  

1222 Hanover Street, Hanover, MA 02339

 

  •  

1000 Maple Avenue, Cherry Hill, NJ 08002

 

  •  

178 Park Road, West Hartford, CT 06110

2. All buildings, other improvements and fixtures on the Real Property.

3. All of the Trust’s rights, title and interest relating to the Real Property,
including all tenements, hereditaments and appurtenances related or appertaining
thereto.

4. All right or title and interest which the Trust has in and to all
transferable licenses, permits, certifications and registrations and all other
personal property and fixtures presently on or related to the Real Property
which are appurtenant to or used in the operation thereof by the Trust, as the
owner of the Real Property or otherwise located on the Real Property as of the
date hereof (but exclusive of any such personal property owned by any tenant.

5. All of Seller’s right, title, interest and goodwill in or associated with the
domain name “www.getty.com”.



--------------------------------------------------------------------------------

SCHEDULE IV

 

Wire Instructions

 

Bank:    JP Morgan Chase Bank    New York, New York 10004 ABA#:    021000021
Account#:    893-110612 Beneficiary:    Getty Properties Corp.    Jericho, New
York 11753